
Exhibit 10.3 

 

AMENDMENT AGREEMENT NO. 1

 

This AMENDMENT AGREEMENT NO. 1 (this “Amendment”) to the Preferred Stock
Conversion Agreement (the “Conversion Agreement”) is made as of September 11,
2020, by and among Splash Beverage Group, Inc., a Nevada corporation (the
“Company”) and ____________ (the “Holder”).

 

WHEREAS, the Company and Holder are parties to the Conversion Agreement accepted
on the closing of the Merger, March 31, 2020;

 

WHEREAS, the Company and Holder wish to amend the Conversion Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Definitions. Capitalized terms which are used herein without definition and
which are defined in the Conversion Agreement shall have the same meanings
herein as in the Conversion Agreement.

 

2.  Amendment to Paragraph C. Paragraph C of the Conversion Agreement is hereby
amended and restated in its entirety to read as follows:

 

“C. Upon completion of the Merger the Company will be a wholly owned subsidiary
of Canfield Medical Supply Inc. (the “Parent”) and shareholders of the Company
will own in the aggregate, on a fully diluted basis, after giving effect to
conversions of all debt and preferred stock, and all outstanding options,
warrants, and or other rights to acquire Company securities, not less than 85%
of Parent, with the ability to receive an additional 1.25% of Parent (the “New
Capital Bonus Shares”), for an aggregate total of 86.25% ownership of Parent,
computed as of the date of Merger, if the post-Merger Parent is able to sell,
issue and receive $9 million of additional debt and/or equity capital (through a
public and/or private offering or offerings) no later than April 30, 2021) the
Merger (the “New Capital”).The post-Merger Parent shall hereinafter be referred
to as “SplashPM .”

 



1

 

 

3. Amendment to Paragraph 3. Paragraph 3 of the Conversion Agreement is hereby
amended and restated in its entirety to read as follows:

 

“3. Restricted Stock; Piggyback Registration Rights. The Conversion Shares to be
issued hereunder have not been registered with the United States Securities and
Exchange Commission or with the securities regulatory authority of any state.
The Conversion Shares are subject to restrictions imposed by federal and state
securities laws and regulations on transferability and resale, and may not be
transferred assigned or resold except as permitted under the Securities Act of
1933, as amended (the “Act”), and the applicable state securities laws, pursuant
to registration thereunder or exemption therefrom. At such time, if ever, that
SplashPM determines to file a registration statement with the Securities and
Exchange Commission (“SEC”) relating to an offering for its own account, or the
account of others under the Act, of any of its equity securities (other than on
Form S-4 or Form S-8 or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other bona fide
employee benefit plans) (the “Registration Statement”), SplashPM shall send to
Preferred Holder written notice of such determination and, if within 10 days
after the date of receipt of such notice Preferred Holder shall so request in
writing, SplashPM shall include in the Registration Statement all or any part of
the Conversion Shares that Preferred Holder requests to be registered, provided
however any Conversion Shares may be removed pro rata to the percentage of
securities being removed by other selling shareholders whose shares are also
covered by the Registration Statement (“Removed Conversion Shares”) if such
removals are required to comply with any written comments from the SEC with
respect to Rule 415 promulgated under the Act. The Company covenants to maintain
the effectiveness of the Registration Statement, and of any registration
statement filed thereafter which must include the Removed Conversion Shares if
any (an “RCS Registration Statement”), by promptly preparing and filing
post-effective amendments to the Registration Statement and RCS Registration
Statement until all of the Conversion Shares and Removed Conversion Shares are
sold. The registration rights granted herein shall remain in full effect and
continue to extend to the Conversion Shares and Removed Conversion Shares until
they are sold. All fees and costs of or incidental to any such registration
statement shall be borne by the Company and SplashPM.”

 

Notwithstanding anything to the contrary herein, the Company will not be
required to include any Conversion Shares on any registration statement if such
Conversion Shares may be resold pursuant to Rule 144 promulgated under the
Securities Act of 1933, as amended, without volume limitation. For avoidance of
doubt once the Conversion Shares may be sold under Rule 144 without volume
limitation such Conversion Shares shall not be entitled to any registration
rights pursuant to the Conversion Agreement (as amended) and the Company shall
not be required to provide such Holder with the notice referenced in Paragraph
3.

 

 Notwithstanding anything contained herein, if the managing underwriter(s) of an
offering being conducted by the Company advise(s) the Company and the Holder(s)
of the Conversion Shares in writing that the aggregate number of shares of
Common Stock to be sold by the Company or any other stockholder (other than a
Holder), if any, and Conversion Shares requested to be included in the offering
exceeds the amount that they believe could be sold without adversely affecting
the offering, then the aggregate number of shares of Common Stock to be sold by
the Company or any other stockholder (other than a Holder), if any, and
Conversion Shares will be reduced to the amount recommended by such managing
underwriter(s). For avoidance of doubt once the Conversion Shares may be sold
under Rule 144 without volume limitation such Conversion Shares shall not be
entitled to any registration rights pursuant to the Conversion Agreement (as
amended) and the Company shall not be required to provide such Holder with the
notice referenced in Paragraph 3.”

 

4. Counterparts. This Amendment may be executed in counterparts with the same
effect as if both Parties had signed the same documents. All such counterparts
shall be deemed an original, shall be construed together, and shall constitute
one and the same instrument.

 



2

 

 

5. Entire Agreement. This Amendment constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof. Except as provided herein, all provisions,
terms and conditions of the Conversion Agreement shall remain in full force and
effect.

 

6. Governing Law and Venue. This Amendment and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Nevada. The parties agree that all actions and proceedings arising out of or
relating directly or indirectly to this Amendment or any ancillary agreement or
any other related obligations shall be litigated solely and exclusively in the
state or federal courts located in the City of Las Vegas, Clark County and that
such courts are convenient forums. Each party hereby submits to the personal
jurisdiction of such courts for purposes of any such actions or proceedings.

 



3

 

 

IN WITNESS WHEREOF, the Company and ________________ have caused this Amendment
to be executed as of the date first written above.

 

  SPLASH BEVERAGE GROUP, INC.   (a Nevada corporation)         By:       Name:
Dean Huge     Title: Chief Financial Officer         If to Noteholder:        

 



4

